                            Case:18-05362-jwb              Doc #:6 Filed: 01/04/19               Page 1 of 2
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 18-05362-jwb
616 Lofts, LLC                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: draytokm                     Page 1 of 1                          Date Rcvd: Jan 02, 2019
                                      Form ID: defamd7                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2019.
db            #+616 Lofts, LLC,   820 Monroe Avenue,   Grand Rapids, MI 49503-1440

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2019 at the address(es) listed below:
              Jeff A. Moyer   jeff@thebankruptcygrp.com,
               MI38@ecfcbis.com;crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com
              Robert F. Wardrop, II   on behalf of Debtor   616 Lofts, LLC bkfilings@wardroplaw.com,
               bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com
                                                                                            TOTAL: 2
                      Case:18-05362-jwb             Doc #:6 Filed: 01/04/19   Page 2 of 2
Form DEFAMD7 (08/12)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 18−05362−jwb
         616 Lofts, LLC
         820 Monroe Avenue                                        Chapter 7
         Grand Rapids, MI 49503
         Tax ID: 45−0894567                                       Honorable James W. Boyd

                                                       Debtor



                                   Chapter 7 NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 12/31/18 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.

        Attorney Disclosure Statement due 1/14/2019
        Schedule A/B due 1/14/2019
        Schedule D due 1/14/2019
        Schedule E/F due 1/14/2019
        Schedule G due 1/14/2019
        Schedule H due 1/14/2019
        Statement of Financial Affairs due 1/14/2019
        Summary of Assets and Liabilities due 1/14/2019
        Declaration About Schedules due 1/14/2019
        Asset Protection Report due 1/14/2019

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties.




Dated: January 2, 2019
